DETAILED ACTION

Claims 1 - 3, 13, 31, 33 - 35, 38, 39, 100, 102, 104, 107, 108, 117, 118, 120, 140, 142, 159, 168, 193, 198, 201 and 223 have been examined and are pending.
Examiner has been AFFIRMED twice, first in PTAB decision rendered on 03/02/20 for Appeal 20118-007694, and second, in the PTAB decision on Request for Rehearing rendered on 05/18/20.
Claims 2, 33, 34, 104 and 201 have been amended to include the spelled-out form of acronyms. No amendments to the drawings and no new explicit arguments in support of patentability have been submitted by the applicant. The reply did NOT present any arguments pointing out the specific distinctions believed to render the claims patentable over the applied references. No arguments specifically pointing out how the language of the claims patentably distinguishes them from the cited references.

Priority
It is noted that the appellant FAILED to provide evidence regarding a limitation in the Independent Claim 1 “sensor comprises an electroacoustic sensor that responds to an audible or inaudible sound” in prior-filed provisional application 61/584,500 (filed 01/09/2012) as requested in the Office Action dated 10/01/2020. It is noted that disclosure of prior-filed provisional application 61/584,500 does not provide support for this claimed subject matter (MPEP Form Paragraph ¶2.09 and ¶2.10). It is also noted that a similar warning was issued in the related application (15832787, Examiner’s Answer to Appeal Brief submitted to PTAB on 04/28/2020) regarding the use of the term ‘multiple microphones’, however NO ACTION has been taken by the Applicant. It is clearly noted that the specifications of the provisional application 61/584,500 (filed on 01/09/2012 by the applicant) DOES NOT mention any of these terms: ‘microphone’ or ‘multiple microphone’ or ‘electroacoustic sensor’.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2020, in addition to the previous five (5) information disclosure statements (IDS) submitted on 11/19/2018, 11/15/2019, 01/08/2020, 03/13/2020 and 05/26/2020, previous seven (7) information disclosure statements (IDS) submitted on 04/26/2013 and previous two (2) information disclosure statements (IDS) submitted on 10/27/2017 and 11/29/2017 are all in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements has not being considered by the examiner. It is impractical for the examiner to review the references thoroughly with the number of references cited in the case. By initialing each of the cited references on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review is made of the cited references. Please identify the top 10-20 references that is the most relevant art, with pinpoint specific citations for review.
An applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Emphasis in original). Patent applicant has a duty not just to (disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. Fl- 1972).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 3, 13, 31, 33 - 35, 38, 39, 100, 102, 104, 107, 108, 117, 118, 120, 140, 142, 159, 168, 193, 198, 201 and 223 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Following the 2014 Interim Eligibility Guidance:
STEP 1 Analysis: The claims are directed to a router, sensor(s), actuator(s) and devices(s) in a building or in a vehicle, and are therefore a statutory (Step 1: YES).
STEP 2A Analysis: The claim(s) recite(s) the steps to the assembly and working of a system using various components for use in a vehicle, including a sensor for sensing a phenomenon, a unique digital network address and a transceiver for transmitting and receiving digital data, and an actuator that is coupled to the processor, all which is an abstract idea similar to the concepts that have been identified as abstract by the courts, such as [collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group]. According to the PTAB decision rendered on 03/02/2020 for Appeal 20118-007694: To determine whether a claim recites an abstract idea, we (1) identify the claim’s specific limitations that recite an abstract idea, and (2) determine whether the identified limitations fall within certain subject matter groupings, namely, (a) mathematical concepts; (b) certain methods of organizing human activity7; or (c) mental processes.
Here, apart from the recited “actuator,” “sensor,” “network,” “router,” “first device,” “second device,” and “control server,” all of claim 1’s recited limitations fit squarely within at least one of the above categories of the USPTO’s guidelines. When read as a whole, the recited limitations are directed to (1) obtaining information regarding a phenomenon; (2) analyzing this information remotely; and (3) providing an associated instruction to affect the phenomenon.
First, despite reciting a first device and associated sensor, a human can nonetheless (1) “respond to the phenomenon” by sensing its characteristics, such as by merely observing the phenomenon, and (2) transmit corresponding data to a remote location by communicating that observation to another person, such as a colleague. Cf. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011) (noting that a recited step that utilized a map of credit card numbers to determine the validity of a credit card transaction could be performed entirely mentally by merely using logical reasoning to identify a likely instance of fraud by merely observing that numerous transactions using different credit cards all originated from the same IP address); TLI Comm., LLC v. AVAutomotive, LLC, 823 F.3d 607, 610-14 (Fed. Cir. 2016) (holding ineligible claims reciting recording and administering digital images including (1) recording images using a digital pick-up unit in a telephone unit; (2) storing the recorded images; (3) transmitting data including the images and classification information to a server; (4) extracting the received classification information; and (5) storing the images in the server considering that information); In re Salwan, 681 F. App’x 938, 939-41 (Fed. Cir. 2017) (unpublished) (holding ineligible claims reciting, among other things, receiving medical records information and transmitting reports where the claimed invention’s objective was to enable electronic communication of tasks that were otherwise done manually using paper, phone, and facsimile machine); Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344 (Fed. Cir. 2018) (noting that a nontechnical human activity of passing a note to a person who is in a meeting or conversation as illustrating the invention’s focus, namely providing information to a person without interfering with the person’s primary activity); LendingTree, LLC v. Zillow, Inc., 656 F. App’x 991, 993-94, 996 (Fed. Cir. 2016) (unpublished) (holding ineligible claims reciting, among other things, (1) receiving selection criteria from lending institutions and credit data from a computer user, and (2) forwarding the credit data to selected lending institutions as directed to an abstract idea).
Second, despite reciting a control server, a human, such as a colleague, could (1) receive the data corresponding to the phenomenon; (2) analyze that data entirely mentally or with pen and paper; (3) based on this analysis, produce an associated instruction or command; and (4) transmit the command to the observer either orally or in writing to affect the phenomenon.
For example, an employee in an office building may observe that his or her computer monitor does not display anything, and call a help desk in another building informing an information technology (IT) technician of this observed phenomenon. Upon receiving and analyzing this data based on the technician’s knowledge and experience, the technician could determine that the problem may be due to the monitor not receiving electrical power. To remedy this problem, the technician could then produce and transmit an instruction or command to the employee by telling the employee to plug the monitor in a wall outlet to provide electrical power to the monitor, thus affecting the phenomenon.
In short, given their high level of generality, the recited limitations involve both mental processes and certain methods of organizing human activity and, therefore, recite abstract ideas. First, the recited limitations involve mental processes, at least to the extent that humans can not only observe phenomena, but also think about such observed phenomena to determine an associated command to affect the phenomena, as in the above example. That is, apart from the recited “actuator,” “sensor,” “network,” “router,” “first device,” “second device,” and “control server,” the above noted functions could be performed entirely mentally or by using pen and paper and, therefore, they fall squarely within the mental processes category of the USPTO’s guidelines and, accordingly, recite an abstract idea. See Guidance, 84 Fed. Reg. at 52 (listing exemplary mental processes including observation and evaluation). Cf. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011) (noting that a recited step that utilized a map of credit card numbers to determine the validity of a credit card transaction could be performed entirely mentally by merely using logical reasoning to identify a likely instance of fraud by merely observing that numerous transactions using different credit cards all originated from the same IP address).
Second, the recited limitations recite abstract ideas because they also involve certain methods of organizing human activity, at least with respect to communicating information between people, such as phenomenon observations and associated commands to affect the phenomenon as in the above example. See Guidance, 84 Fed. Reg. at 52 (listing exemplary methods of organizing human activity, including personal interactions and following rules or instructions). Cf. Salwan, 681 F. App’x at 939^11 (holding ineligible claims reciting, among other things, receiving medical records information and transmitting reports where the claimed invention’s objective was to enable electronic communication of tasks that were otherwise done manually using paper, phone, and facsimile machine); Interval Licensing, 896 F.3d at 1344 (noting that a nontechnical human activity of passing a note to a person who is in a meeting or conversation as illustrating the invention’s focus, namely providing information to a person without interfering with the person’s primary activity); LendingTree, 656 F. App’x at 993-94, 996 (holding ineligible claims reciting, among other things, (1) receiving selection criteria from lending institutions and credit data from a computer user, and (2) forwarding the credit data to selected lending institutions as directed to an abstract idea).
Therefore, apart from the recited “actuator,” “sensor,” “network,” “router,” “first device,” “second device,” and “control server,” all of claim 1’s recited limitations are within the mental processes and certain methods of organizing human activity categories of the USPTO’s guidelines and, therefore, recite an abstract idea. See Guidance, 84 Fed. Reg. at 52. Notably, the recited “actuator,” “sensor,” “network,” “router,” “first device,” “second device,” and “control server” are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claim 1 as a whole.
It is well settled, however, that whether a recited device is a tangible system or, in 35 U.S.C. § 101 terms, a “machine,” is not dispositive. ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 770 (Fed. Cir. 2019) (quoting In re TLI Commons, 823 F.3d 607, 611 (Fed. Cir. 2016) (“[N]ot every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry.”). For a machine to impose a meaningful limit on the claimed invention, it must play a significant part in permitting a claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly. Versata Dev. Grp. v. SAP America, Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015); see also MPEP § 2106.05(b)(II) (citing Versata). The latter role is the case here, for the recited router, sensor, actuator, and devices are merely obvious mechanisms that achieve the recited solution more quickly, namely (1) obtaining information regarding a phenomenon; (2) analyzing this information remotely; and (3) providing an associated instruction to affect the phenomenon faster than by using manual methods. That is, despite the recited tangible components that are used to achieve this end, the focus of the claim is nonetheless directed to (1) obtaining information regarding a phenomenon; (2) analyzing this information remotely; and (3) providing an associated instruction to affect the phenomenon, albeit using computer- and network-based components to achieve that end. Cf ChargePoint, 920 F.3d at 772-73 (holding ineligible claim reciting a network-controlled charge transfer system for electric vehicles comprising, among other things, a communication device configured to connect a controller to a mobile wireless communication device for communication between the electric vehicle operator and the controller); see also id. at 772 (noting that the lack of an indication that (1) the disclosed invention was intended to improve the recited components, including the communications devices, or (2) that the inventors viewed the combination of those components as their invention).
So, leaving aside the fact that satisfying the machine or transformation test is not dispositive to eligibility, see Bilski, 561 U.S. at 604, that test is not satisfied here in any event. Therefore, the recited additional elements, namely the recited “actuator,” “sensor,” “network,” “router,” “first device,” “second device,” and “control server,” do not integrate the exception into a practical application. See Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(b), (c)).
Further, the claimed invention does not improve a computer or associated components’ functionality or efficiency, or otherwise change the way those devices function, at least in the sense contemplated by the Federal Circuit in Enfish LLC v. Microsoft Corporation, 822 F.3d 1327 (Fed. Cir. 2016). The claimed self-referential table in Enfish was a specific type of data structure designed to improve the way a computer stores and retrieves data in memory. Enfish, 822 F.3d at 1339. To the extent that the claimed invention uses such a data structure to improve a computer’s functionality or efficiency, or otherwise change the way that device functions, there is no persuasive evidence on this record to substantiate such a contention. Nor is this invention analogous to that which the court held eligible in McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299 (Fed. Cir. 2016). There, the claimed process used a combined order of specific rules that rendered information in a specific format that was applied to create a sequence of synchronized, animated characters. McRO, 837 F.3d at 1315. Notably, the recited process automatically animated characters using particular information and techniques—an improvement over manual three dimensional animation techniques that was not directed to an abstract idea. Id. at 1316. But unlike the claimed invention in McRO that improved how the physical display operated to produce better quality images, the claimed invention here is directed to, at a high level of generality, (1) obtaining information regarding a phenomenon; (2) analyzing this information remotely; and (3) providing an associated instruction to affect the phenomenon. The claimed invention not only recites abstract ideas, namely mental processes and certain methods of organizing human activity as noted previously, but also does not improve a display mechanism as was the case in McRO. See SAP Am. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018) (distinguishing McRO).
Further, even assuming, without deciding, that the claimed invention can (1) obtain information regarding a phenomenon; (2) analyze this information remotely; and (3) provide an associated instruction to affect the phenomenon faster than doing so manually, any speed increase comes from the capabilities of the generic computer components—not the recited process itself. See FairWarning IP, LLC v. Iatric Systems, Inc., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (citing Bancorp Services, LLC v. Sun Life Assurance Co., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”)); see also Intellectual Ventures I LLC v. Erie Indemnity Co., 711 F. App. 1012, 1017 (Fed. Cir. 2017) (unpublished) (“Though the claims purport to accelerate the process of finding errant files and to reduce error, we have held that speed and accuracy increases stemming from the ordinary capabilities of a general purpose computer do not materially alter the patent eligibility of the claimed subject matter.”)
The court’s decision in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) is relevant here, particularly since in Electric Power, the claimed invention was ineligible because it merely gathered and analyzed information, and then displayed results—an abstract idea that is strikingly similar to the one at issue here, particularly when the recited sensor collects and sent the data to the control server for analysis to produce an actuator command. The claimed invention, in essence, is directed to mental processes and certain methods of organizing human activity, namely (1) obtaining information regarding a phenomenon; (2) analyzing this information remotely; and (3) providing an associated instruction to affect the phenomenon—albeit by using computer based components to achieve that end. The claimed invention here is not necessarily rooted in computer technology in the sense contemplated by DDR where the claimed invention solved a challenge particular to the Internet. Although the claimed invention uses various computer-based and networking components, the claimed invention does not solve a challenge particular to the components used to implement this functionality. In short, the claim’s focus is not on improving machines or computers as tools, but rather on certain independently abstract ideas that use those tools. See FairWarning, 839 F.3d at 1095. As with the ineligible claimed invention in BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1284-91 (Fed. Cir. 2018), the claimed invention does not improve a computer’s functionality or that of its associated components. See BSG, 899 F.3d at 1288 (“While the presentation of summary comparison usage information to users improves the quality of
the information added to the database, an improvement [in] . . . the information stored by a database is not equivalent to an improvement in the database’s functionality.”).
On this record, then, the claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea’s use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)-(c), (e)). In short, the claim’s additional elements do not integrate the abstract idea into a practical application when reading claim 1 as a whole. In conclusion, although the recited functions may be beneficial by (1) obtaining information regarding a phenomenon; (2) analyzing this information remotely; and (3) providing an associated instruction to affect the phenomenon, a claim for a useful or beneficial abstract idea is still an abstract idea. SeeAriosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379-80 (Fed. Cir. 2015). Therefore, the claim(s) is/are directed to an abstract idea (Step 2A: YES) 
STEP 2B Analysis: 
The claim(s) recite(s) the additional element(s)/limitation(s) of commanding an actuator in response to a sensor response associated with a phenomenon, a router in the building or in a vehicle coupled with one or more networks, device(s) connected to sensor(s) and actuator(s), and a control server with a control logic to receive sensor digital data and transmit the actuator commands, which when taken individually amounts to routine and conventional functionalities. Examiner is taking an Official Notice that it is well-understood, routine, conventional and known to control and trigger the devices based on sensors over the network. Taken individually therefore, the additional element(s) of the claim(s) does not provide significantly more to the abstract idea claimed.
The combination of all elements as a whole are no more than the sum of their parts, and provides nothing more than [a system using various components for use in a vehicle or in a building, including several devices, a sensor for sensing a phenomenon, a network to transmit the information to a control server, a control server to process the digital sensor data and produce actuator commands, and an actuator that receives the commands]. The claim(s) does not improve another technology or technical field; nor improve the functioning of a computer itself, nor is the invention implemented using a particular machine. According to the PTAB decision rendered on 03/02/2020 for Appeal 20118-007694: The recited “actuator,” “sensor,” “network,” “router,” “first device,” “second device,” and “control server” are the only additional recited elements whose generic computing functionality is well-understood, routine, and conventional. See Mortgage Grader, 811 F.3d at 1324-25 (noting that components such an “interface,” “network,” and “database” are generic computer components that do not satisfy the inventive concept requirement); buySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”). Accord Spec. 15-57 (describing generic computer components used to implement the invention), Spec. 11-12 (describing known systems in connection with Figure 1, some of which are shown in Figure 2); Non-Final Act. 11; Non-Final Act. 12 (concluding that the recited (1) actuator command; (2) router; (3) devices; and (4) control server are additional elements that do not add significantly more than the abstract idea); Ans. 13 (noting that these elements are taught by the cited prior art). 
As in Electric Power, the claimed invention here does not require (1) a new source or type of information; (2) new techniques for analyzing that information; (3) an inventive set of components or methods, such as measurement devices or techniques that would generate new data; or (4) invoke any inventive programming. See Electric Power, 830 F.3d at 1355. Rather, as in Electric Power, the claimed invention here requires nothing more than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information via the recited display-based actuator as noted previously. See id.
In conclusion, the additional recited elements—considered individually and as an ordered combination—do not add significantly more than the abstract idea to provide an inventive concept under Alice/Mayo step two when reading the claims as a whole. See Alice, 573 U.S. at 221; see also Guidance, 84 Fed. Reg. at 56. Therefore, for these reasons, the claim(s) is/are ineligible under § 101. (Step 2B: No)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 - 3, 13, 100, 117, 118, 140, 142, 159, 168, 193, 201 and 223 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0283005 to Beliles et al. (hereinafter Beliles), in view of US Patent Application Publication No. 2012/0253480 to Abe et al. (hereinafter Abe) and in view of US Patent Application Publication No. 2015/0138333 to DeVaul et al. (hereinafter DeVaul).

Regarding Claim 1, Beliles discloses (in ¶4) a method and system for dynamically responding to non-network events at a network device in a computer network that further includes:
a router in the building or in the vehicle, coupled between the first network and the external network, and operative to pass digital data between the first and external networks, a first device in the building or in the vehicle comprising, or connectable to, the sensor that responds to the phenomenon, the first device is operative to transmit a sensor data corresponding to the phenomenon to the router over the first network; Beliles discloses (in Fig. 1, ¶15, ¶16 and ¶34) a building with a network device such as a router 152 and network-attached sensors, that transmits the data from local network to over a network cloud 110 such as the Internet (i.e. external network), to destination devices such as a monitoring system or a control room (i.e. control server) in case of the non-network events (e.g. fires, floods, unauthorized physical access etc.) The first device is the network attached sensor translators that are connected to the sensor and to the network to one or more than one destination devices (¶28 and ¶29).
a second device in the building or in the vehicle comprising, or connectable to, an actuator that affects the phenomenon, the second device is operative to execute actuator commands received from the router over the first network and wherein the control server is operative to receive the sensor data from the router, and to transmit the actuator commands to the second device via the router; Beliles discloses (in Fig. 5A and ¶17) that in response to the sensor data, the control server applies policies (i.e. control logic) to generate a response (i.e. actuator commands) to control the network attached devices (i.e. second device). For example, in case of a fire in the building, the control server will generate commands and send them to the network-attached physical control device that will initiate a fire suppression system (i.e. an actuator) connected with the network device. The networks are connected by an intermediate network nodes such as routers (¶6).
Beliles discloses policies and a network connected monitoring/control device, however it does not explicitly disclose that a control server external to the building or to the vehicle stores said control logic and coupled … over the Internet via the external network. However, in an analogous art, Abe teaches: 
and a control server external to the building or to the vehicle coupled to the router over the Internet via the external network; Abe teaches (in Fig. 15) a control apparatus is connected to a plurality of networks through the internet and includes a sensor information acquisition section, a sensor information accumulation section, a control command determination section, a control rule accumulation section, a communication section and a device control section. The control command determination section determines the control command on the basis of the sensor information and the control rules (i.e. control logic), and accordingly the device control section controls each of the devices by outputting the control command determined in the control command determination section to the devices to be controlled (¶50 and ¶51).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the router in the building or in the vehicle, coupled between the first network and the external network, and operative to pass digital data between the first and external networks, a first device in the building or in the vehicle comprising, or connectable to, the sensor that responds to the phenomenon, the first device is operative to transmit a sensor data corresponding to the phenomenon to the router over the first network, a second device in the building or in the vehicle comprising, or connectable to, an actuator that affects the phenomenon, the second device is operative to execute actuator commands received from the router over the first network and wherein the control server is operative to receive the sensor data from the router, and to transmit the actuator commands to the second device via the router, as disclosed by Beliles, and a control server external to the building or to the vehicle coupled to the router over the Internet via the external network, as taught by Abe, for the purpose of implementing an internet-connected control apparatus that can communicate with a remote home network to monitor the conditions via sensors and sends the control command to the controlled device when an abnormality occurs (Abe, Figs. 15 and 16, ¶104 and ¶105).
Beliles in view of Abe does not explicitly disclose to produce actuator commands in response to the received sensor digital data by using voice processing, wherein the sensor comprises an electroacoustic sensor that responds to an audible or inaudible sound, wherein the actuator comprises a sounder for converting an electrical energy to omnidirectional, unidirectional, or bidirectional pattern emitted, audible or inaudible, sound waves, and wherein the first network is an in-building or in-vehicle network that comprises Wireless Local Area Network (WLAN). However, in an analogous art, DeVaul teaches:
to produce actuator commands in response to the received sensor digital data by using voice processing; DeVaul discloses (in Fig. 4 and ¶0083-¶0086) server 406 may interpret and/or assign a meaning to the voice command, and at step 416 transmit this interpretation back to anthropomorphic device 402. In response to receiving this interpretation of the voice command, anthropomorphic device transmits a media device command to media device, such as if the voice command is “turn on channel 7”, and media device is a television, the media device command will instruct the television to turn on and tune to channel 7.
wherein the sensor comprises an electroacoustic sensor that responds to an audible or inaudible sound; DeVaul discloses (in ¶71) that the anthropomorphic device is facilitated by various sensors built into the device such as one or more microphones.
wherein the actuator comprises a sounder for converting an electrical energy to omnidirectional, unidirectional, or bidirectional pattern emitted, audible or inaudible, sound waves; DeVaul discloses (in ¶86) that if the voice command is "turn on channel 7," and media device 404 (i.e. an actuator) is a television, the media device command instruct the television to turn on and tune to channel 7. If the voice command is "play late-period John Coltrane," the media device command instructs media device 404 i.e. an actuator e.g. stereo or computer, television, home automation device or some other type of device (¶78) to play music recorded by John Coltrane between 1965 and 1967. 
and wherein the first network is an in-building or in-vehicle network that comprises Wireless Local Area Network (WLAN); DeVaul discloses (in Fig. 1 and ¶41) communication interface 204 may include one or more wireless interfaces that are configurable to communicate via a network. The wireless interfaces may include one or more wireless transceivers, such as a BLUETOOTH transceiver, a WiFi transceiver perhaps operating in accordance with an IEEE 802.11 standard (e.g., 802.11b, 802.11g, 802.11n), a WiMAX transceiver perhaps operating in accordance with an IEEE 802.16 standard, a Long-Term Evolution (LTE) transceiver perhaps operating in accordance with a 3rd Generation Partnership Project (3GPP) standard, and/or other types of wireless transceivers configurable to communicate via local-area or wide-area wireless networks.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to enhance the system and method of Beliles in view of Abe using DeVaul’s multiple microphones for acoustic beamforming to filter the voice of a user from other voices and/or noises (¶92), and to enhance the system and method of Beliles in view of Abe with DeVaul’s server for greater processing power and storage such that this remote server is able to determine the intended meaning of the voice command with greater accuracy and in a shorter period of time (¶84).

Regarding Claim 2, the combination of Beliles, Abe and DeVaul discloses all the elements with respect to claim 1. Further, they discloses:
wherein said router is a gateway or is further operative for Internet Protocol (IP) routing, Network Address Translation (NAT), Dynamic Host Configuration Protocol (DHCP), firewalling, parental control, rate converting, fault isolating, protocol converting or translating, or proxy serving; Beliles discloses (in ¶29-¶30) that various "network devices," such as one or more data centers, routers, or other conventional network devices (e.g., switches, bridges, servers, personal computers, etc.) are connected to the network cloud, and the data packets are exchanged among the network devices of the computer network using predefined network communication protocols such as the Transmission Control Protocol/Internet Protocol (TCP/IP), User Datagram Protocol (UDP), Asynchronous Transfer Mode (ATM) protocol, Frame Relay protocol, Internet Packet Exchange (IPX) protocol, etc.
and wherein each of the first and second devices communicates with the router also over the second network for redundancy; Beliles discloses (¶7, ¶31 and Fig. 2) redirecting traffic routes around failures or congestion and implementing network resiliency using a plurality of network interfaces 210 connected to/from network, hence providing multiple data paths for the exemplary network device 200 such as a router, data center, switch, etc. Also, DeVaul discloses (¶35, ¶55) that the network 108 can be a public or private network, and can be a combination of one or more networks communicating using packet-switching and circuit switching technologies (i.e. multiple data paths). DeVaul discloses (¶28, ¶41 and ¶59) the devices include one or more communication interfaces, with which the devices communicate using analog or digital modulation, with one or more other devices, access networks, and/or transport networks. The communication interface includes one or more wireless interfaces (e.g. Bluetooth, WiFi, WiMAX, LTE etc.) and/or wireline interfaces (Ethernet, USB, Coaxial, Fiber-Optic etc.).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to enhance the system and method of Beliles in view of Abe with DeVaul’s communications interfaces for building resiliency and fault-tolerance capabilities in the network connections (¶55).

Regarding Claim 3, the combination of Beliles, Abe and DeVaul discloses all the elements with respect to claim 1. Further, they discloses:
a third device external to the building or to the vehicle comprising an additional sensor that responds to a distinct or same phenomenon, the third device is operative to transmit an additional sensor data corresponding to the distinct phenomenon to the control server over the external network or over a network distinct from the external network, wherein the control server is operative to receive the additional sensor data, and to produce actuator commands in response to the received additional sensor data; Abe teaches a sensor located external to the home (¶38). Further, Abe teaches (¶108) that the control rule modules determine an output value on the basis of sensor information from one or more sensors (first sensor, second sensor, third sensor etc.). In addition, the control rule module can determine the output value by comparing the total sum of information from one or more sensors with a threshold which is set in advance. In addition, the control rule may be configured by the combination of the control rule modules in a multistage manner. Moreover, according to the PTAB decision rendered on 03/02/2020 for Appeal 20118-007694, Beliles’s sensor 124 in Figure 1 is labeled “ETC.”, an open ended and non-limiting designation that at least reasonably includes an external sensor sensing a different phenomenon, or that such a feature would have been an obvious variation, particularly given the variety of conditions sensed including, among other things, smoke, fire, etc., that could be detected outside a building.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to enhance the system and methods of Beliles by adding a network-connected control server external to the building for remote monitoring and control (Abe, Figs. 15 and 16, ¶104 and ¶105).

Regarding Claim 13, the combination of Beliles, Abe and DeVaul discloses all the elements with respect to claim 1. Further, they discloses:
wherein the sensor is a piezoelectric sensor that includes single crystal material or a piezoelectric ceramics and uses a transverse, longitudinal, or shear effect mode of the piezoelectric effect; Beliles (¶Fig. 1) and Abe (¶Fig. 1) discloses motion sensors that runs on the piezoelectric effect (i.e. is the ability of certain materials to generate an electric charge in response to applied mechanical stress.) Beliles discloses (¶0037) that any physical event (non-network event) that may be sensed by a sensor (e.g. pressure, acceleration, strain, force, etc.) attached to the network (e.g., via a translator) may be used in accordance with the present invention. According to the PTAB decision rendered on 03/02/2020 for Appeal 20118-007694: we see no reason why Beliles’s motion sensor 121 or Abe’s motion sensor 21 cannot be a piezoelectric sensor, particularly given the specification’s description of motion sensors that use piezoelectric materials to measure dynamic changes in mechanical variables, such as acceleration, vibration, and mechanical shock. Such an enhancement uses prior art elements predictably according to their established functions—an obvious improvement. See KSR, 550 U.S. at 417.
and wherein the WLAN is according to, or base on, IEEE 802.11-2012, IEEE 802.11a, IEEE 802.11b, IEEE 802.11g, IEEE 802.11n, or IEEE 802.11ac; DeVaul teaches (¶41) the communication interface 204 includes one or more wireless interfaces to communicate via a network. The wireless interfaces, if present, may include one or more wireless transceivers, such as a BLUETOOTH.RTM. transceiver, a WiFi transceiver perhaps operating in accordance with an IEEE 802.11 standard (e.g., 802.11b, 802.11g, 802.11n), a WiMAX transceiver perhaps operating in accordance with an IEEE 802.16 standard, a Long-Term Evolution (LTE) transceiver perhaps operating in accordance with a 3rd Generation Partnership Project (3GPP) standard, and/or other types of wireless transceivers configurable to communicate via local-area or wide-area wireless networks.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to enhance the system and method of Beliles in view of Abe using DeVaul’s communications interfaces for building resiliency and fault-tolerance capabilities in the network connections (¶55).

Regarding Claim 100, Beliles discloses (in ¶4) a method and system for dynamically responding to non-network events at a network device in a computer network that further includes:
a router in a single enclosure in the building or in the vehicle, coupled between the first network and the external network, and operative to pass digital data between the in-building and external networks, a first device in a single enclosure in the building or in the vehicle comprising, or connectable to, the sensor that responds to the phenomenon, the first device is operative to transmit a sensor data corresponding to the phenomenon to the router over the first network; Beliles discloses (in Fig. 1, ¶15, ¶16 and ¶34) a building with a network device such as a router 152 and network-attached sensors, that transmits the data from local network to over a network cloud 110 such as the Internet (i.e. external network), to destination devices such as a monitoring system or a control room (i.e. control server) in case of the non-network events (e.g. fires, floods, unauthorized physical access etc.) The first device is the network attached sensor translators that are connected to the sensor and to the network to one or more than one destination devices (¶28 and ¶29).
a second device in a single enclosure in the building or in the vehicle comprising, or connectable to, an actuator that affects the phenomenon, the second device is operative to execute actuator commands received from the router over the first network and wherein the control server is operative to receive the sensor data from the router, and to transmit the actuator commands to the second device via the router; Beliles discloses (in Fig. 5A and ¶17) that in response to the sensor data, the control server applies policies (i.e. control logic) to generate a response (i.e. actuator commands) to control the network attached devices (i.e. second device). For example, in case of a fire in the building, the control server will generate commands and send them to the network-attached physical control device that will initiate a fire suppression system (i.e. an actuator) connected with the network device. The networks are connected by an intermediate network nodes such as routers (¶6).
wherein the actuator is a light source that emits visible or non-visible light for illumination or indication, the non-visible light is infrared, ultraviolet, X-rays, or gamma rays, and wherein the light source is an electric light source for converting electrical energy into light; Beliles discloses (¶50) that the invention is configured to send/sound alarms, direct video cameras, lock/unlock doors, fire suppression, air handlers, HVAC, redirect physical security surveillance, control network connected robots, control electromechanical devices, and initiate/cease operation of lights.
and wherein the sensor comprises an image sensor for capturing still or video image, and the control logic further comprising an image processor for processing the captured image and for producing actuator commands in response to the processing; Beliles discloses (¶28) that physical control devices are configured to operate as sensors e.g. visual recognition with video surveillance system 163. Various network-attached physical control devices 161-164 may be attached to the network cloud 110 and may be used to control physical parameters. For example, a video surveillance system 163 may dictate the actions of one or more attached video cameras, or other network attached devices 164 may be used to control other physical parameters.
and wherein two devices out of a group consisting of the router, the first device, the second device, and the control server are operative for communicating using redundant multiple data paths that are in part or in full, distinct or independent, from each other; Beliles discloses (in ¶0015) one or more sensors automatically detects one or more non-network events, and notifications of the non-network events are then transmitted over the network to one or more destination network devices. Beliles discloses (¶7, ¶31 and Fig. 2) redirecting traffic routes around failures or congestion and implementing network resiliency using a plurality of network interfaces 210 connected to/from network, hence providing multiple data paths for the exemplary network device 200 such as a router, data center, switch, etc.
Beliles discloses policies and a network connected monitoring/control device, however it does not explicitly disclose that a control server external to the building or to the vehicle storing the control logic and coupled to the router over the Internet via the external network, to produce actuator commands in response to the received sensor digital data according to the control logic. However, in an analogous art, Abe teaches: 
a control server external to the building or to the vehicle storing the control logic and coupled to the router over the Internet via the external network, to produce actuator commands in response to the received sensor digital data according to the control logic; Abe teaches (in Fig. 15) a control apparatus is connected to a plurality of networks through the internet and includes a sensor information acquisition section, a sensor information accumulation section, a control command determination section, a control rule accumulation section, a communication section and a device control section. The control command determination section determines the control command on the basis of the sensor information and the control rules (i.e. control logic), and accordingly the device control section controls each of the devices by outputting the control command determined in the control command determination section to the devices to be controlled (¶50 and ¶51).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine a router in a single enclosure in the building or in the vehicle, coupled between the first network and the external network, and operative to pass digital data between the in-building and external networks, a first device in a single enclosure in the building or in the vehicle comprising, or connectable to, the sensor that responds to the phenomenon, the first device is operative to transmit a sensor data corresponding to the phenomenon to the router over the first network, a second device in a single enclosure in the building or in the vehicle comprising, or connectable to, an actuator that affects the phenomenon, the second device is operative to execute actuator commands received from the router over the first network and wherein the control server is operative to receive the sensor data from the router, and to transmit the actuator commands to the second device via the router, wherein the actuator is a light source that emits visible or non-visible light for illumination or indication, the non-visible light is infrared, ultraviolet, X-rays, or gamma rays, and wherein the light source is an electric light source for converting electrical energy into light, and wherein the sensor comprises an image sensor for capturing still or video image, and the control logic further comprising an image processor for processing the captured image and for producing actuator commands in response to the processing, and wherein two devices out of a group consisting of the router, the first device, the second device, and the control server are operative for communicating using redundant multiple data paths that are in part or in full, distinct or independent, from each other, as disclosed by Beliles, and a control server external to the building or to the vehicle storing the control logic and coupled to the router over the Internet via the external network, to produce actuator commands in response to the received sensor digital data according to the control logic, as taught by Abe, for the purpose of implementing an internet-connected control apparatus that can communicate with a remote home network to monitor the conditions via sensors and sends the control command to the controlled device when an abnormality occurs (Abe, Figs. 15, 16, ¶104 and ¶105).

Regarding Claim 117, the combination of Beliles and Abe discloses all the elements with respect to claim 100. Further, they discloses:
wherein a device out of a group consisting of the router, the first device, the second device, and the control server, is operative for communicating with another device from the group over multiple data paths; Beliles discloses (in ¶0015) one or more sensors automatically detects one or more non-network events, and notifications of the non-network events are then transmitted over the network to one or more destination network devices. Beliles discloses (¶7, ¶31 and Fig. 2) redirecting traffic routes around failures or congestion and implementing network resiliency using a plurality of network interfaces 210 connected to/from network, hence providing multiple data paths for the exemplary network device 200 such as a router, data center, switch, etc. 

Regarding Claim 118, the combination of Beliles and Abe discloses all the elements with respect to claim 117. Further, they discloses:
wherein the device comprises multiple network interfaces each associated with a respective data path over a respective data path network that is coupled to the respective network interface, and wherein each of the network interfaces comprises a transceiver or a modem for transmitting digital data to, and receiving digital data from, the respective data path network, and a network port for coupling to the respective data path network; Beliles teaches (¶0031 and Fig. 2 an exemplary network device 200 that may be advantageously used with the present invention, e.g., as a router, data center, switch, etc. The network device comprises a plurality of network interfaces 210 connected to/from network and providing multiple data paths. The network interfaces 210 contain the mechanical, electrical and signaling circuitry for communicating data over physical links coupled to the network 100. The network interfaces may be configured to transmit and/or receive data using a variety of different communication protocols, including, inter alia, TCP/IP, UDP, ATM, synchronous optical networks (SONET), wireless protocols, Frame Relay, Ethernet, Fiber Distributed Data Interface (FDDI), etc. DeVaul discloses (¶55) building the data communications capabilities such as resiliency, fault-tolerance in the network connections of the network equipment.

Regarding Claim 140, the combination of Beliles and Abe discloses all the elements with respect to claim 100. Further, they discloses:
wherein the control server is operative to analyze the sensor data versus the transmitted actuator commands; Abe teaches (in Fig. 2) a control apparatus 100 that includes a sensor information acquisition section 11, a sensor information accumulation section 12, a control command determination section 13, a control rule accumulation section 14 and a device control section 15. The control command determination section 13 determines and analyze the control command on the basis of the sensor information and the control rules, and accordingly the device control section 15 controls each of the devices by outputting the control command determined in the control command determination section 13 to the devices to be controlled (¶51), wherein the determination process is itself an analysis on the basis of the collected sensor information, and the control rules (Fig. 13). Further, Beliles discloses a feedback policy (¶48) that uses the historical actuator commands to determine responses for future events e.g. a first action/response to a detected fire in one room goes into a feedback policy and later being analyzed and used to determine the relevant action in response to the detection of a second fire in a different room.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to enhance the system and methods of Beliles by adding a network-connected control server external to the building for remote monitoring and control (Abe, Figs. 15 and 16, ¶104 and ¶105).

Regarding Claim 142, the combination of Beliles and Abe discloses all the elements with respect to claim 140. Further, they discloses:
wherein the analysis is used to estimate or determine a phenomenon characteristics or parameter; Abe teaches (in Fig. 2) a control apparatus 100 that includes a sensor information acquisition section 11, a sensor information accumulation section 12, a control command determination section 13, a control rule accumulation section 14 and a device control section 15. The control command determination section 13 determines and analyze the control command on the basis of the sensor information and the control rules, and accordingly the device control section 15 controls each of the devices by outputting the control command determined in the control command determination section 13 to the devices to be controlled (¶51), wherein the determination process is itself an analysis on the basis of the collected sensor information, and the control rules (Fig. 13). The control rule module determines a value based on one or two or more input values in accordance with a predetermined rule, and outputs the determined value. For example, each control rule module has a threshold, and outputs a value based on the input value and the threshold (¶58). Further, Beliles discloses a feedback policy (¶48) that uses the historical actuator commands to determine responses for future events e.g. a first action/response to a detected fire in one room goes into a feedback policy and later being analyzed and used to determine the relevant action (i.e. phenomenon characteristics or parameter such as, close doors to a data center room and begin backup of data to a remote site) in response to the detection of a second fire in a different room.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to enhance the system and methods of Beliles by adding a network-connected control server external to the building for remote monitoring and control using the rules and the output sensor data (Abe, Figs. 15 and 16, ¶104 and ¶105).

Regarding Claim 159, the combination of Beliles and Abe discloses all the elements with respect to claim 100. Further, they discloses:
wherein the first device, the second device, or the router is integrated in part or entirely in an appliance; Beliles teaches (¶0028) that the network video cameras (i.e. an appliance) may be configured to have integrated sensors (i.e. first device) to perform the visual recognition using the video surveillance system.

Regarding Claim 168, the combination of Beliles and Abe discloses all the elements with respect to claim 159. Further, they discloses:
wherein the appliance is a battery-operated portable electronic device, and the appliance is a notebook, a laptop computer, a media player, a cellular phone, a Personal Digital Assistant (PDA), an image processing device, a digital camera, a video recorder, or a handheld computing device; Abe teaches (¶0028) that the sensor located outside the home network may be a GPS sensor (i.e. first device) provided in a portable terminal device such as a cellular phone, a PDA (Personal Digital Assistant), or a handheld game machine (i.e. an appliance).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to enhance the system and methods of Beliles by adding a network-connected control server external to the building for remote monitoring and control (Abe, Figs. 15 and 16, ¶104 and ¶105).

Regarding Claim 193, the combination of Beliles and Abe discloses all the elements with respect to claim 100. Further, they discloses:
wherein the external network is a packet-based or a circuit-switched-based Wide Area Network (WAN), and wherein the router comprising a WAN interface, and wherein the WAN interface includes a WAN port and a WAN transceiver; Beliles discloses (in ¶0027 and Fig. 1) that the plurality of devices are interconnected with each other over a Wide Area Network (WAN). Beliles discloses (in ¶0030 and ¶0031) that the data packets may be exchanged among the network devices (routers, switches, servers etc.) and network-attached devices (sensors, translators, monitor/control systems, physical control devices, etc.) within the computer network 100 using a plurality of network interfaces and network communication protocols such as the Transmission Control Protocol/Internet Protocol (TCP/IP), User Datagram Protocol (UDP), Asynchronous Transfer Mode (ATM) protocol, Frame Relay protocol, Internet Packet Exchange (IPX) protocol, etc.

Regarding Claim 201, the combination of Beliles, Abe and DeVaul discloses all the elements with respect to claim 1. Further, Beliles discloses:
wherein the wireless network is a cellular telephone network, the antenna is a cellular antenna, and the wireless modem is a cellular modem, and wherein the cellular telephone network is a Third Generation (3G) network that uses Universal Mobile Telecommunications System (UMTS), Wideband Code Division Multiple Access (W-CDMA) UMTS, High Speed Packet Access (HSPA), UMTS Time-Division Duplexing (TDD), CDMA2000 1xRTT, Evolution – Data Optimized (EV-DO)or Global System for Mobile Communications (GSM), Enhanced Data rates for GSM Evolution (EDGE), or wherein the cellular telephone network is a Fourth Generation (4G) network that uses Evolved High Speed Packet Access (HSPA+), Mobile Worldwide Interoperability for Microwave Access (WiMAX), Long-Term Evolution LTE, LTE-Advanced, Mobile Broadband Wireless Access (MBWA), or is based on IEEE 802.20-2008; Beliles discloses (¶0027) that the network may be configured as a physical network, wireless network (e.g. Mobile/Cellular network), virtual network, combinations thereof, etc. such that in the event of an emergency situation (e.g., fire), locally-attached network devices may be directed to display warning messages to other user interface network devices (153), such as, e.g., laptop computers, personal desktop assistants (PDAs), cell phones etc. (¶0045).

Regarding Claim 223, Beliles discloses (in ¶4) a method and system for dynamically responding to non-network events at a network device in a computer network that further includes:
a sensor disposed in an enclosed environment that senses a condition in the enclosed environment and provides sensor data corresponding to the condition, an internal network extending substantially within the enclosed environment, an external network, coupled to the Internet, extending substantially outside the enclosed environment, a router coupled to the internal and external networks so as to pass information between the internal and external networks, and configured to deliver the sensor data from the internal to the external networks and to deliver the actuator commands from the external to the internal networks, an actuator disposed within the enclosed environment, receiving the actuator commands from the router, the actuator operative to affect the condition in the enclosed environment; Beliles discloses (in Fig. 1, ¶15, ¶16 and ¶34) a building with a network device such as a router 152 and network-attached sensors, that transmits the data from local network to over a network cloud 110 such as the Internet (i.e. external network), to destination devices such as a monitoring system or a control room (i.e. control server) in case of the non-network events (e.g. fires, floods, unauthorized physical access etc.) The first device is the network attached sensor translators that are connected to the sensor and to the network to one or more than one destination devices (¶28 and ¶29). Beliles discloses (in Fig. 5A and ¶17) that in response to the sensor data, the control server generate a response (i.e. actuator commands) to control the network attached devices (i.e. second device). For example, in case of a fire in the building, the control server will generate commands and send them to the network-attached physical control device that will initiate a fire suppression system (i.e. an actuator) connected with the network device. The networks are connected by an intermediate network nodes such as routers (¶6). Beliles discloses (¶50) that the invention is configured to send/sound alarms, direct video cameras, lock/unlock doors, fire suppression, air handlers, HVAC, redirect physical security surveillance, control network connected robots, control electromechanical devices, and initiate/cease operation of lights.
Beliles discloses policies and a network connected monitoring/control device, however it does not explicitly disclose a control server, disposed outside the enclosed environment, coupled to the internet, the server receiving sensor data corresponding to the sensor data and executing control logic therein so as to generate actuator commands responsive to the received sensor data. However, in an analogous art, Abe teaches: 
a control server, disposed outside the enclosed environment, coupled to the internet, the server receiving sensor data corresponding to the sensor data and executing control logic therein so as to generate actuator commands responsive to the received sensor data; Abe teaches (in Fig. 15) a control apparatus is connected to a plurality of networks through the internet and includes a sensor information acquisition section, a sensor information accumulation section, a control command determination section, a control rule accumulation section, a communication section and a device control section. The control command determination section determines the control command on the basis of the sensor information and the control rules (i.e. control logic), and accordingly the device control section controls each of the devices by outputting the control command determined in the control command determination section to the devices to be controlled (¶50 and ¶51).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine a sensor disposed in an enclosed environment that senses a condition in the enclosed environment and provides sensor data corresponding to the condition, an internal network extending substantially within the enclosed environment, an external network, coupled to the Internet, extending substantially outside the enclosed environment, a router coupled to the internal and external networks so as to pass information between the internal and external networks, and configured to deliver the sensor data from the internal to the external networks and to deliver the actuator commands from the external to the internal networks, an actuator disposed within the enclosed environment, receiving the actuator commands from the router, the actuator operative to affect the condition in the enclosed environment, as disclosed by Beliles, and a control server, disposed outside the enclosed environment, coupled to the internet, and executing control logic therein, as taught by Abe, for the purpose of implementing an internet-connected control apparatus that can communicate with a remote home network to monitor the conditions via sensors and sends the control command to the controlled device when an abnormality occurs (Abe, Figs. 15 and 16, ¶104 and ¶105).

Claims 31 and 33 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0283005 to Beliles, in view of US Patent Application Publication No. 2012/0253480 to Abe, in view of US Patent Application Publication No. 2015/0138333 to DeVaul, in view of US Patent Application Publication No. 2010/0071053 to Ansari et al. (hereinafter Ansari) and further in view of US Patent Application Publication No. 2003/0105389 to Noonan et al. (hereinafter Noonan).

Regarding Claim 31, the combination of Beliles, Abe and DeVaul discloses all the elements with respect to claim 1. Beliles (¶0030 and ¶0031) that the data packets are exchanged among the network devices and network-attached devices (sensors, translators, monitor/control systems, physical control devices, etc.) of the computer network 100 using predefined network communication protocols such as the Transmission Control Protocol/Internet Protocol (TCP/IP), User Datagram Protocol (UDP), Asynchronous Transfer Mode (ATM) protocol, Frame Relay protocol, Internet Packet Exchange (IPX) protocol, etc. The network interfaces may be configured (i.e. with an IPv4 or IPv6 addresses, protocols, security, DNS, gateway information etc.) to transmit and/or receive data using a variety of different communication protocols, including, inter alia, TCP/IP, UDP, ATM, synchronous optical networks (SONET), wireless protocols, Frame Relay, Ethernet, Fiber Distributed Data Interface (FDDI), etc. Further, Ansari discloses:
wherein the router, the first device, the second device, the sensor, or the actuator are addressable in a digital data network, and the digital data network is one or more of the first network, the external network, a Wide Area Network (WAN), a Local Area Network (LAN), a Personal Area Network (PAN), and a Body Area Network (BAN), a home network, or the Internet; Ansari teaches (¶0116) that the DHCP client particularly requests via a UDP/IP (User Datagram Protocol/Internet Protocol (e.g. Ipv4, Ipv6, etc.) configured connection information such as the IP address that the gateway device 10 has been dynamically assigned by a DHCP service (not shown), and/or any the subnet mask information, the gateway device should be using. The DHCP server dynamically assigns or allocates network IP addresses to subordinate client endpoints on a leased, e.g. timed basis. Ansari teaches (¶0132) that the multi-services gateway device 10 hosts the various in-home device interfaces, and facilitates the moving of information from one point to another. Some of the in-home endpoint device processing duties performed by the gateway device 10 include, but are not limited to: detecting new devices and provide IP addresses dynamically or statically; functioning as a (Network Address Translator) NAT, Router and Firewall; providing a centralized disk storage in the home; obtaining configuration files from the service management center and configuring all in-home devices. Ansari teaches (Fig. 3) the Physical/Network layer with user premises hardware components required for delivering data services (i.e. Internet connectivity) along with a separate, non-integrated managed hardware used in delivering a set of managed application services. The Network Service Provider Wide Area Network Termination Apparatus allows for a typical termination of Wide Area Network Services, such as DSL, Cable, Fiber, etc., by a network services provider.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the router in the building or in the vehicle, coupled between the one or more in-building or in-vehicle networks and the external network, and operative to pass digital data between the in-building and external networks, a first device in the building or in the vehicle comprising, or connectable to, the sensor that responds to the phenomenon, said first device is operative to transmit a sensor data corresponding to the phenomenon to said router over the one or more in-building or in-vehicle networks, a second device in the building or in the vehicle comprising, or connectable to, an actuator that affects the phenomenon, the second device is operative to execute actuator commands received from said router over said one or more in-building or in-vehicle networks, and a control server external to the building or to the vehicle storing said control logic and coupled to said router over the Internet via the external network, and wherein said control server is operative to receive the sensor data from said router, to produce actuator commands in response to the received sensor digital data according to said control logic, and to transmit the actuator commands to said second device via said router, as disclosed by Beliles and Abe and DeVaul, and wherein the router, the first device, the second device, the sensor, or the actuator are addressable in a digital data network, and the digital data network is one or more of the first network, the external network, a Wide Area Network (WAN), a Local Area Network (LAN), a Personal Area Network (PAN), and a Body Area Network (BAN), a home network, or the Internet, as taught by Ansari, for the purpose of implementing the gateway device that is enabled with client programming for client-server communications using a presence and networking messaging protocol and communicates with associated endpoint devices to local and/or remote presence and networking message servers or other devices via a wide area network (Ansari, ¶1 and ¶6).
The combination of Beliles, Abe and DeVaul and Ansari does not explicitly disclose using distinct locally administered addresses or a universally administered digital addresses stored in a volatile or nonvolatile memory of the respective device and uniquely identifying the respective device in the digital data network. However, in an analogous art, Noonan discloses:
using distinct locally administered addresses or a universally administered digital addresses stored in a volatile or nonvolatile memory of the respective device and uniquely identifying the respective device in the digital data network; Noonan teaches (¶42 and ¶43) the mapping system 314 associates, using a map 311 stored in the memory device 310, the predetermined source Internet address to the source location. The I.P. address corresponds to a physical location, otherwise known as a source location, of the data router 106 that is stored in the memory 310 of the server 108.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the router in the building or in the vehicle, coupled between the one or more in-building or in-vehicle networks and the external network, and operative to pass digital data between the in-building and external networks, a first device in the building or in the vehicle comprising, or connectable to, the sensor that responds to the phenomenon, said first device is operative to transmit a sensor data corresponding to the phenomenon to said router over the one or more in-building or in-vehicle networks, a second device in the building or in the vehicle comprising, or connectable to, an actuator that affects the phenomenon, the second device is operative to execute actuator commands received from said router over said one or more in-building or in-vehicle networks, and a control server external to the building or to the vehicle storing said control logic and coupled to said router over the Internet via the external network, and wherein said control server is operative to receive the sensor data from said router, to produce actuator commands in response to the received sensor digital data according to said control logic, and to transmit the actuator commands to said second device via said router, as disclosed by Beliles and Abe, DeVaul and Ansari, and using distinct locally administered addresses or a universally administered digital addresses stored in a volatile or nonvolatile memory of the respective device and uniquely identifying the respective device in the digital data network, as taught by Noonan, for the purpose of implementing the system that could provide more information and that could process data acquired from multiple devices (Noonan, ¶2 and ¶7).

Regarding Claim 33, the combination of Beliles, Abe, DeVaul, Ansari and Noonan discloses all the elements with respect to claim 31. Further, Ansari discloses:
wherein the digital address is a layer 3 address and is static or dynamic Internet Protocol (IP) address that is IP version 4 (IPv4) or IP version 6 (IPv6) type address; Ansari (¶116) that the DHCP client particularly requests via a UDP/IP (User Datagram Protocol/Internet Protocol (e.g. Ipv4, Ipv6, etc.) configured connection information such as the IP address that the gateway device 10 has been dynamically assigned by a DHCP service (not shown), and/or any the subnet mask information, the gateway device should be using. The DHCP server dynamically assigns or allocates network IP addresses to subordinate client endpoints on a leased, e.g. timed basis.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the router in the building or in the vehicle, coupled between the one or more in-building or in-vehicle networks and the external network, and operative to pass digital data between the in-building and external networks, a first device in the building or in the vehicle comprising, or connectable to, the sensor that responds to the phenomenon, said first device is operative to transmit a sensor data corresponding to the phenomenon to said router over the one or more in-building or in-vehicle networks, a second device in the building or in the vehicle comprising, or connectable to, an actuator that affects the phenomenon, the second device is operative to execute actuator commands received from said router over said one or more in-building or in-vehicle networks, and a control server external to the building or to the vehicle storing said control logic and coupled to said router over the Internet via the external network, and wherein said control server is operative to receive the sensor data from said router, to produce actuator commands in response to the received sensor digital data according to said control logic, and to transmit the actuator commands to said second device via said router, as disclosed by Beliles and Abe, DeVaul and Noonan, and wherein the router, the first device, the second device, the sensor, or the actuator are addressable in a digital data network, and the digital data network is one or more of the first network, the external network, a Wide Area Network (WAN), a Local Area Network (LAN), a Personal Area Network (PAN), and a Body Area Network (BAN), a home network, or the Internet, as taught by Ansari, for the purpose of implementing the gateway device that is enabled with client programming for client-server communications using a presence and networking messaging protocol and communicates with associated endpoint devices to local and/or remote presence and networking message servers or other devices via a wide area network (Ansari, ¶1 and ¶6).

Regarding Claim 34, the combination of Beliles, Abe, DeVaul, Ansari and Noonan discloses all the elements with respect to claim 31. Further, Ansari discloses:
wherein the digital address is autonomously assigned or is assigned by another device via a communication interface using Dynamic Host Configuration Protocol (DHCP); Ansari teaches (¶116) that the DHCP client particularly requests via a UDP/IP (User Datagram Protocol/Internet Protocol (e.g. Ipv4, Ipv6, etc.) configured connection information such as the IP address that the gateway device 10 has been dynamically assigned by a DHCP service (not shown), and/or any the subnet mask information, the gateway device should be using. The DHCP server dynamically assigns or allocates network IP addresses to subordinate client endpoints on a leased, e.g. timed basis.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the router in the building or in the vehicle, coupled between the one or more in-building or in-vehicle networks and the external network, and operative to pass digital data between the in-building and external networks, a first device in the building or in the vehicle comprising, or connectable to, the sensor that responds to the phenomenon, said first device is operative to transmit a sensor data corresponding to the phenomenon to said router over the one or more in-building or in-vehicle networks, a second device in the building or in the vehicle comprising, or connectable to, an actuator that affects the phenomenon, the second device is operative to execute actuator commands received from said router over said one or more in-building or in-vehicle networks, and a control server external to the building or to the vehicle storing said control logic and coupled to said router over the Internet via the external network, and wherein said control server is operative to receive the sensor data from said router, to produce actuator commands in response to the received sensor digital data according to said control logic, and to transmit the actuator commands to said second device via said router, as disclosed by Beliles and Abe, DeVaul and Noonan, and wherein the router, the first device, the second device, the sensor, or the actuator are addressable in a digital data network, and the digital data network is one or more of the first network, the external network, a Wide Area Network (WAN), a Local Area Network (LAN), a Personal Area Network (PAN), and a Body Area Network (BAN), a home network, or the Internet, as taught by Ansari, for the purpose of implementing the gateway device that is enabled with client programming for client-server communications using a presence and networking messaging protocol and communicates with associated endpoint devices to local and/or remote presence and networking message servers or other devices via a wide area network (Ansari, ¶1 and ¶6).

Regarding Claim 35, the combination of Beliles, Abe, DeVaul, Ansari and Noonan discloses all the elements with respect to claim 34. Further, Ansari discloses:
wherein the digital address of the first or second device is assigned by the router or control server via the first network or the external network; Ansari teaches (¶132) that the multi-services gateway device 10 hosts the various in-home device interfaces, and facilitates the moving of information from one point to another. Some of the in-home endpoint device processing duties performed by the gateway device 10 include, but are not limited to: detecting new devices and provide IP addresses dynamically or statically; functioning as a (Network Address Translator) NAT, Router and Firewall; providing a centralized disk storage in the home; obtaining configuration files from the service management center and configuring all in-home devices. Ansari teaches that (¶116) the DHCP server dynamically assigns or allocates network IP addresses to subordinate client endpoints on a leased, e.g. timed basis. Examiner notes that Ansari teaches a single DHCP server assigning IP addresses to multiple client endpoints through the in-building and/or via the network.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the router in the building or in the vehicle, coupled between the one or more in-building or in-vehicle networks and the external network, and operative to pass digital data between the in-building and external networks, a first device in the building or in the vehicle comprising, or connectable to, the sensor that responds to the phenomenon, said first device is operative to transmit a sensor data corresponding to the phenomenon to said router over the one or more in-building or in-vehicle networks, a second device in the building or in the vehicle comprising, or connectable to, an actuator that affects the phenomenon, the second device is operative to execute actuator commands received from said router over said one or more in-building or in-vehicle networks, and a control server external to the building or to the vehicle storing said control logic and coupled to said router over the Internet via the external network, and wherein said control server is operative to receive the sensor data from said router, to produce actuator commands in response to the received sensor digital data according to said control logic, and to transmit the actuator commands to said second device via said router, as disclosed by Beliles and Abe, DeVaul and Noonan, and wherein the router, the first device, the second device, the sensor, or the actuator are addressable in a digital data network, and the digital data network is one or more of the first network, the external network, a Wide Area Network (WAN), a Local Area Network (LAN), a Personal Area Network (PAN), and a Body Area Network (BAN), a home network, or the Internet, as taught by Ansari, for the purpose of implementing the gateway device that is enabled with client programming for client-server communications using a presence and networking messaging protocol and communicates with associated endpoint devices to local and/or remote presence and networking message servers or other devices via a wide area network (Ansari, ¶1 and ¶6).

Claims 38 – 39 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0283005 to Beliles, in view of US Patent Application Publication No. 2012/0253480 to Abe, in view of US Patent Application Publication No. 2015/0138333 to DeVaul and further in view of US Patent Application Publication No. 2003/0105389 to Noonan et al. (hereinafter Noonan).

Regarding Claim 38, the combination of Beliles, Abe and DeVaul discloses all the elements with respect to claim 1. Further, Noonan discloses:
wherein the router, the first device, or the second device are connectable to be powered from a DC or AC power source, and further comprising a power supply housed with the respective device enclosure, and coupled to be powered from the power source and to power at least part of the respective device; Noonan teaches that (¶38) the power supply interface 218 connects to an alternating current (AC) power supply, and when the communication path 118 is a wireless connection, the power supply interface 218 would connect to a direct current (DC) power supply, such as a battery, because of the need for a mobile power supply. In this case, the DC power supply may be physically carried with the data router 106, such as inside or outside a housing of the data router 106, or may be connected to the power supply interface 218 via a short power cable. 
 It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the router in the building or in the vehicle, coupled between the one or more in-building or in-vehicle networks and the external network, and operative to pass digital data between the in-building and external networks, a first device in the building or in the vehicle comprising, or connectable to, the sensor that responds to the phenomenon, said first device is operative to transmit a sensor data corresponding to the phenomenon to said router over the one or more in-building or in-vehicle networks, a second device in the building or in the vehicle comprising, or connectable to, an actuator that affects the phenomenon, the second device is operative to execute actuator commands received from said router over said one or more in-building or in-vehicle networks, and a control server external to the building or to the vehicle storing said control logic and coupled to said router over the Internet via the external network, and wherein said control server is operative to receive the sensor data from said router, to produce actuator commands in response to the received sensor digital data according to said control logic, and to transmit the actuator commands to said second device via said router, as disclosed by Beliles and Abe and DeVaul, and wherein said router, said first device, or said second device are connectable to be powered from a DC or AC power source, and further comprising a power supply housed with the respective device enclosure, and coupled to be powered from the power source and to power at least part of said respective device, as taught by Noonan, for the purpose of implementing the system for processing data acquired from multiple devices (Noonan, ¶2).

Regarding Claim 39, the combination of Beliles and Abe discloses all the elements with respect to claim 1. Further, Noonan discloses:
wherein the power source is a primary or rechargeable battery, or wherein the AC power source is mains AC power, and wherein the respective device further comprising an AC power connector connectable to an AC power outlet; Noonan teaches that (¶38) the power supply interface 218 connects to an alternating current (AC) power supply, and when the communication path 118 is a wireless connection, the power supply interface 218 would connect to a direct current (DC) power supply, such as a battery, because of the need for a mobile power supply. In this case, the DC power supply may be physically carried with the data router 106, such as inside or outside a housing of the data router 106, or may be connected to the power supply interface 218 via a short power cable.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the router in the building or in the vehicle, coupled between the one or more in-building or in-vehicle networks and the external network, and operative to pass digital data between the in-building and external networks, a first device in the building or in the vehicle comprising, or connectable to, the sensor that responds to the phenomenon, said first device is operative to transmit a sensor data corresponding to the phenomenon to said router over the one or more in-building or in-vehicle networks, a second device in the building or in the vehicle comprising, or connectable to, an actuator that affects the phenomenon, the second device is operative to execute actuator commands received from said router over said one or more in-building or in-vehicle networks, and a control server external to the building or to the vehicle storing said control logic and coupled to said router over the Internet via the external network, and wherein said control server is operative to receive the sensor data from said router, to produce actuator commands in response to the received sensor digital data according to said control logic, and to transmit the actuator commands to said second device via said router, as disclosed by Beliles and Abe and DeVaul, and wherein the router, said first device, or said second device are connectable to be powered from a DC or AC power source, and further comprising a power supply housed with the respective device enclosure, and coupled to be powered from the power source and to power at least part of said respective device, as taught by Noonan, for the purpose of implementing the system for processing data acquired from multiple devices (Noonan, ¶2).

Claim 102 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0283005 to Beliles, in view of US Patent Application Publication No. 2012/0253480 to Abe, and further in view of US Patent Application Publication No. 2013/0139440 to Wechs.

Regarding Claim 102, the combination of Beliles and Abe discloses all the elements with respect to claim 100. Further, Wechs discloses:
wherein the electric light source consists of, or comprises, a lamp, an incandescent lamp, a gas discharge lamp, a fluorescent lamp, a Solid-State Lighting (SSL), a Light Emitting Diode (LED), an Organic LED (OLED), a polymer LED (PLED), or a laser diode; Wechs teaches (¶0007 and ¶0018) a light-emitting actuator in the form of an infrared-light emitting diode, which generates light by the electrically supplied voltage energy system. The light-emitting actuator is preferably triggered by the controller for emitting a timed or modulated light so that an obstacle is not erroneously detected as a result of mere sun radiation. Wechs teaches (¶0007 and ¶0018) a light-emitting actuator in the form of an infrared-light emitting diode (LED), which generates light by the electrically supplied voltage energy system.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine a router in a single enclosure in the building or in the vehicle, coupled between the first network and the external network, and operative to pass digital data between the in-building and external networks, a first device in a single enclosure in the building or in the vehicle comprising, or connectable to, the sensor that responds to the phenomenon, the first device is operative to transmit a sensor data corresponding to the phenomenon to the router over the first network, a second device in a single enclosure in the building or in the vehicle comprising, or connectable to, an actuator that affects the phenomenon, the second device is operative to execute actuator commands received from the router over the first network and wherein the control server is operative to receive the sensor data from the router, and to transmit the actuator commands to the second device via the router, wherein the actuator is a light source that emits visible or non-visible light for illumination or indication, the non-visible light is infrared, ultraviolet, X-rays, or gamma rays, and wherein the light source is an electric light source for converting electrical energy into light, and wherein the sensor comprises an image sensor for capturing still or video image, and the control logic further comprising an image processor for processing the captured image and for producing actuator commands in response to the processing, and wherein two devices out of a group consisting of the router, the first device, the second device, and the control server are operative for communicating using redundant multiple data paths that are in part or in full, distinct or independent, from each other, a control server external to the building or to the vehicle storing the control logic and coupled to the router over the Internet via the external network, to produce actuator commands in response to the received sensor digital data according to the control logic, as disclosed by Beliles and Abe, and wherein the electric light source consists of, or comprises, a lamp, an incandescent lamp, a gas discharge lamp, a fluorescent lamp, a Solid-State Lighting (SSL), a Light Emitting Diode (LED), an Organic LED (OLED), a polymer LED (PLED), or a laser diode, as taught by Wechs, for the purpose of developing a control device and method that automatically operates a switch and generates operating request signals preferably by non-contact actuation (Wechs, ¶0005).

Claims 104 and 107 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0283005 to Beliles, in view of US Patent Application Publication No. 2012/0253480 to Abe, and further in view of US Patent Application Publication No. 2015/0046582 to Gelvin et al. (hereinafter Gelvin).

Regarding Claim 104, the combination of Beliles and Abe discloses all the elements with respect to claim 100. Further, Gelvin discloses:
wherein one or more of the first network is a wired network using a cable for carrying a communication signal, and wherein the router, the first device, or the second device further comprising a connector for connecting to the cable, and wherein the cable is connectable to simultaneously carry a Direct Current (DC) or Alternating Current (AC) power signal and the communication signal; Gelvin teaches (¶0188) that the network 2600 includes a mixed wireless and wired network, wherein the network 2600 is set up using a self-organizing protocol. The protocol recognizes the difference in power costs for various wired and wireless links and preferentially uses the links with lower power costs when establishing communication routing through the network. Gelvin teaches (¶0087) that the network includes nodes 802, gateway nodes 804, server 806, and web assistants or node control web or browser pages (not shown), but is not so limited. The sensor nodes 802 include any combination of actuators, sensors, signal processors, energy or power supplies, data storage devices, wireless communication devices, wireline communication devices, and self-location capabilities. The sensor nodes 802 are distributed in an environment 899 that is to be monitored or controlled. Gelvin teaches (¶0095) that the devices or functions of the network that are linked to the physical world include, but are not limited to, the sensor suite 1106, the communication devices 1108, the signal processors and storage devices 1110, the power or energy supplies 1112, and the actuation suite 1114. Gelvin teaches (¶0322) that the interconnections of an embodiment are made using telephone wire. Telephone wire is low cost, has simple terminations. There are telephone connections (i.e. connectors) in residences and offices, and there are jacks (i.e. connectors) in computers and palm-tops. Data rates can be quite large on short connections as would be expected for PicoWINS and WINS NG networks alike, with very simple baseband modulations. Moreover, it is designed to convey both information and DC power, and comes in many varieties.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the router in the building or in the vehicle, coupled between the one or more in-building or in-vehicle networks and the external network, and operative to pass digital data between the in-building and external networks, a first device in the building or in the vehicle comprising, or connectable to, the sensor that responds to the phenomenon, said first device is operative to transmit a sensor data corresponding to the phenomenon to said router over the one or more in-building or in-vehicle networks, a second device in the building or in the vehicle comprising, or connectable to, an actuator that affects the phenomenon, the second device is operative to execute actuator commands received from said router over said one or more in-building or in-vehicle networks, and a control server external to the building or to the vehicle storing said control logic and coupled to said router over the Internet via the external network, and wherein said control server is operative to receive the sensor data from said router, to produce actuator commands in response to the received sensor digital data according to said control logic, and to transmit the actuator commands to said second device via said router, as disclosed by Beliles and Abe, and wherein one or more of the in-building or in-vehicle networks is a wired network using a cable for carrying a communication signal, and wherein said router, said first device, or said second device further comprising a connector for connecting to the cable, and wherein the cable is connectable to simultaneously carry a DC or AC power signal and the communication signal, as taught by Gelvin, for the purpose of implementing a distributed network and Internet access to sensors, controls, and processors that are embedded in equipment, facilities, and the environment (Gelvin, ¶0004).

Regarding Claim 107, the combination of Beliles, Abe and Gelvin discloses all the elements with respect to claim 104. Further, Gelvin discloses:
wherein the power signal and the communication signal are concurrently carried over same wires in the cable, and wherein the connectable device further comprising a power/data splitter arrangement having first, second and third ports, wherein only the communication signal is passed between the first and second ports, and only the power signal is passed between the first and third ports, and wherein the first port is coupled to the connector; Gelvin teaches that the network (¶0322 - ¶0324) interconnections are made using telephone wire which is designed to convey both information and DC power. The sensor web network comprises of various configuration and combination of power adapters, communication adapters, cable splitters, external interface cables, devices, nodes, plug and play network protocol, wired ports, high speed communication ports, sensor, energy storage devices, and data storage devices.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to enhance the teachings of Beliles and Abe and adding the network interconnects made using telephone wires for carrying both the information and DC power signals for the purpose of implementing a distributed network and Internet access to sensors, controls, and processors that are embedded in equipment, facilities, and the environment (Gelvin, ¶0004).

Claim 108 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0283005 to Beliles, in view of US Patent Application Publication No. 2012/0253480 to Abe, in view of US Patent Application Publication No. 2015/0046582 to Gelvin and in view of US Patent Application Publication No. 2013/0308581 to Rofougaran.

Regarding Claim 108, the combination of Beliles and Abe discloses all the elements with respect to claim 107. Further, Rofougaran discloses:
wherein the power and communication signals are carried using Frequency Division Multiplexing (FDM); Rofougaran teaches (¶94) that the communication slots may be time division multiple access (TDMA) slots within a TDMA frame, frequency division multiple access (FDMA) slots of an FDMA frame, and/or code division multiple access (CDMA) slots of a CDMA frame.
where the power signal is carried over a power signal frequency or a power frequency band; Rofougaran teaches (¶0072 and ¶0073) that the RFID tags 60-70 may each be associated with a particular object for a variety of purposes including, but not limited to, tracking inventory, tracking status, location determination, assembly progress, et cetera. The RF communication scheme between the RFID readers 54-58 and RFID tags 60-70 may be a back scatter near field and/or far field technique whereby the RFID readers 54-58 provide energy to the RFID tags via an RF signal. The RFID tags derive power from the RF signal and respond on the same RF carrier frequency with the requested data. Rofougaran teaches (¶0174) that the power level control module 434 is coupled to generate a power level setting 442. The particular power level setting depends on the desired transmit power and whether the PA 440 is linear or non-linear. The summing module 436 is coupled to sum the power level setting 442 and the encoded tag inquiry data 410 or the outbound RF bus encoded data 398 to produce summed data 444. For example, the power level setting may be level 1, the encoded tag inquiry data 410 or the outbound RF bus encoded data 398 may be 011001 such that the summed data 444 is 122112.
and the communication signal is carried over a frequency band above and distinct from the power signal frequency or the power frequency band and wherein the power/data splitter comprising an High Pass Filter (HPF) between the first and second ports and a Low Pass Filter (LPF) between the first and third ports, or wherein said power/data splitter comprising a transformer and a capacitor connected to the transformer windings; Rofougaran teaches (¶0220 and ¶0222) that the RF transmit filter 714 may be a low pass filter, a bandpass filter, or a high pass filter, and the RF receive filter 716 may be a low pass filter, a bandpass filter, or a high pass filter to distinctly separate the low frequency electrical power signals from the high frequency data communication signals. Further, Rofougaran teaches (¶0217) a portion of an RF bus transceiver module 680 that includes the transformer 688, the impedance matching circuit 690, and the transmission line 692. The transformer includes a differential winding and a single-ended winding; and the impedance matching circuit 690 includes at least one capacitor and at least one inductor (2 of each are shown, but could include more or less of each, at least one of the capacitors and inductors may be adjustable or including a selectable network of capacitors or inductors). According to the PTAB decision rendered on 05/18/2020 for Appeal 20118-007694: “Nevertheless, we concluded that there was at least some rational basis for the Examiner’s rationale to combine the references, at least to the extent that it is premised on using a known technique, namely FDM, to enhance communicating distinct power and communication signals over wired connections to yield a predictable result and, therefore, is reasonably consistent with the fundamental obviousness principles articulated by the U.S. Supreme Court in KSR. Notably, we cited KSR for the notion that where, as here, a technique (FDM) has been used to improve one device (wireless connections), and an ordinarily skilled artisan would recognize that it would improve similar devices (wired connections) in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Dec. 50 (citing KSR, 550 U.S. at 417). Furthermore, as we indicated on pages 50 and 51 of our earlier decision, to the extent that Appellant contends that using a known FDM technique, such as that in Rofougaran, to carry power and communication signals over the same wires as the Examiner proposes, would have been uniquely challenging or otherwise beyond the level of ordinarily skilled artisans, there is no persuasive evidence on this record to substantiate such a contention.”
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the router in the building or in the vehicle, coupled between the one or more in-building or in-vehicle networks and the external network, and operative to pass digital data between the in-building and external networks, a first device in the building or in the vehicle comprising, or connectable to, the sensor that responds to the phenomenon, said first device is operative to transmit a sensor data corresponding to the phenomenon to said router over the one or more in-building or in-vehicle networks, a second device in the building or in the vehicle comprising, or connectable to, an actuator that affects the phenomenon, the second device is operative to execute actuator commands received from said router over said one or more in-building or in-vehicle networks, and a control server external to the building or to the vehicle storing said control logic and coupled to said router over the Internet via the external network, and wherein said control server is operative to receive the sensor data from said router, to produce actuator commands in response to the received sensor digital data according to said control logic, and to transmit the actuator commands to said second device via said router, as disclosed by Beliles, Abe and Gelvin, and wherein the power and communication signals are carried using Frequency Division Multiplexing (FDM), where the power signal is carried over a power signal frequency or a power frequency band, and the communication signal is carried over a frequency band above and distinct from the power signal frequency or the power frequency band and wherein the power/data splitter comprising an HPF between the first and second ports and a LPF between the first and third ports, or wherein said power/data splitter comprising a transformer and a capacitor connected to the transformer windings as taught by Rofougaran, for the purpose of using FDM to enhance communicating distinct power and communication signals over wired connections to yield a predictable result, and of using a radio frequency bus structure for inter-device wireless communications (Rofougaran, ¶0013).

Claim 120 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0283005 to Beliles, in view of US Patent Application Publication No. 2012/0253480 to Abe, and further in view of US Patent Application Publication No. 2010/0071053 to Ansari.

Regarding Claim 120, the combination of Beliles and Abe discloses all the elements with respect to claim 118. Further, they discloses:
or wherein all of the network interfaces use different transceivers or modems; Beliles discloses (¶0031 and Fig. 2) that the network device comprises a plurality of network interfaces 210, a processor 220, and a memory 240 interconnected by a system bus 250. The network interfaces 210 contain the mechanical, electrical and signaling circuitry for communicating data over physical links coupled to the network 100. The network interfaces may be configured to transmit and/or receive data using a variety of different communication protocols (i.e. each using its own compatible transceiver and/or modem), including, inter alia, TCP/IP, UDP, ATM, synchronous optical networks (SONET), wireless protocols, Frame Relay, Ethernet, Fiber Distributed Data Interface (FDDI), etc.
wherein at least two out of the network interfaces use different transceivers or modems; Ansari discloses (¶0128 and Fig. 5D) a functional block diagram of the hardware layer which shows several network interfaces coupled with their respective modem circuitry. An Ethernet switch and associated LAN port(s) provide the Ethernet LAN interface 155, the Ethernet switch and associated WAN port provide a landline implementation of the WAN interface 156L, for connection to a broadband modem or the like implementing the NSP-TA. The WAN interface is also wireless, as implemented at 156w for example by a wireless WAN module and associated antenna.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the router in the building or in the vehicle, coupled between the one or more in-building or in-vehicle networks and the external network, and operative to pass digital data between the in-building and external networks, a first device in the building or in the vehicle comprising, or connectable to, the sensor that responds to the phenomenon, said first device is operative to transmit a sensor data corresponding to the phenomenon to said router over the one or more in-building or in-vehicle networks, a second device in the building or in the vehicle comprising, or connectable to, an actuator that affects the phenomenon, the second device is operative to execute actuator commands received from said router over said one or more in-building or in-vehicle networks, and a control server external to the building or to the vehicle storing said control logic and coupled to said router over the Internet via the external network, and wherein said control server is operative to receive the sensor data from said router, to produce actuator commands in response to the received sensor digital data according to said control logic, and to transmit the actuator commands to said second device via said router, wherein all of the network interfaces use different transceivers or modems, as disclosed by Beliles and Abe, and wherein at least two out of the network interfaces use different transceivers or modems, as taught by Ansari, for the purpose of implementing the gateway device that is enabled with client programming for client-server communications using a presence and networking messaging protocol and communicates with associated endpoint devices to local and/or remote presence and networking message servers or other devices via a wide area network (Ansari, ¶1 and ¶6).

Claim 198 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0283005 to Beliles, in view of US Patent Application Publication No. 2012/0253480 to Abe, in view of US Patent Application Publication No. 2010/0071053 to Ansari and in view of US Patent Application Publication No. 20090224906 to Balgard et al. (hereinafter Balgard).

Regarding Claim 198, the combination of Beliles and Abe discloses all the elements with respect to claim 193. Further, Ansari teaches:
wherein the WAN is a wireless broadband network over a licensed or unlicensed radio frequency band, the WAN port is an antenna and the WAN transceiver is a wireless modem; Ansari teaches discloses (¶0128) that the WAN interface may also be wireless, as implemented at 156w for example by a wireless WAN module and associated antenna. An example of such an interface would be the EvDO interface discussed earlier. If the gateway device uses the wireless WAN interface 156w, there would be no separate NSP-TA. Ansari teaches discloses (¶0094) that when the WAN Termination interface 53 is used, for example, it may provide connectivity to a broadband modem serving as the NSP-TA of FIG. 3, either as a separate unit or on a board included within the gateway device 10. If the wireless WAN interface is used, there may be no physical NSP-TA device, and the logic of the gateway device would implement functions of the NSP-TA as well.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the router in the building or in the vehicle, coupled between the one or more in-building or in-vehicle networks and the external network, and operative to pass digital data between the in-building and external networks, a first device in the building or in the vehicle comprising, or connectable to, the sensor that responds to the phenomenon, said first device is operative to transmit a sensor data corresponding to the phenomenon to said router over the one or more in-building or in-vehicle networks, a second device in the building or in the vehicle comprising, or connectable to, an actuator that affects the phenomenon, the second device is operative to execute actuator commands received from said router over said one or more in-building or in-vehicle networks, and a control server external to the building or to the vehicle storing said control logic and coupled to said router over the Internet via the external network, and wherein said control server is operative to receive the sensor data from said router, to produce actuator commands in response to the received sensor digital data according to said control logic, and to transmit the actuator commands to said second device via said router, wherein all of the network interfaces use different transceivers or modems, as disclosed by Beliles and Abe, and wherein the WAN is a wireless broadband network over a licensed or unlicensed radio frequency band, the WAN port is an antenna and the WAN transceiver is a wireless modem, as taught by Ansari, for the purpose of implementing the gateway device that is enabled with client programming for client-server communications using a presence and networking messaging protocol and communicates with associated endpoint devices to local and/or remote presence and networking message servers or other devices via a wide area network (Ansari, ¶1 and ¶6).
Beliles in view of Abe in view of Ansari does not explicitly disclose wherein the unlicensed radio frequency band is an Industrial, Scientific and Medical (ISM) radio band. However, in an analogous art, Balgard teaches: 
wherein the unlicensed radio frequency band is an Industrial, Scientific and Medical (ISM) radio band; Balgard teaches discloses (¶20) that the wireless technology used to communicate information required for a specific wireless node of the field device to join a known or first wireless network may be a wireless radio technology. A preferred technology is a spread spectrum technology using for example an Industrial Scientific and Medical (ISM) band. Such a spread spectrum technology may use any suitable wireless protocol or standard such as any from the group of Wireless Local Area Network (WLAN), WirelessHART, ZigBee, Bluetooth, or a protocol developed by ABB called Wireless interface for sensors and actuators (WISA). In an advantageous embodiment the wireless radio technology allows multiple networks to operate in the same radio space without the risk of sharing data or misrouting messages. 
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the WAN is a wireless broadband network over a licensed or unlicensed radio frequency band, said WAN port is an antenna and said WAN transceiver is a wireless modem, as disclosed by Beliles in view of Abe in view of Ansari, and wherein the unlicensed radio frequency band is an Industrial, Scientific and Medical (ISM) radio band, as taught by Balgard, for the purpose of implementing a method and a device for communicating with a field device or sensor connected to an industrial monitoring or control system. In particular the device is a wireless configuration device arranged for use with configuring a wireless node in a distributed control system, or industrial monitoring or control system arranged with a wireless data network (Balgard, ¶0002).


Response to Arguments

Claim Rejections - 35 USC § 103
Applicant’s arguments, filed on 01/19/2021, with respect to Claims 1 - 3, 13, 31, 33 - 35, 38, 39, 100, 102, 104, 107, 108, 117, 118, 120, 140, 142, 159, 168, 193, 198, 201 and 223 have been fully considered, and they are not persuasive. Hence, the 35 USC § 103 rejection is maintained. 
In response to the argument (Pg. 52), “the action overgeneralize the claims by merely parroting the claim language, stripping therefrom essential limitations … the action ignores limitations reciting physical and tangible elements,” the Examiner notes that the Office Action clearly and comprehensively considered each and every element of all the limitations. Moreover, the PTAB decision rendered on 03/02/2020 for Appeal 20118-007694 and the PTAB decision on Request for REHEARING rendered on 05/18/2020 also maintained the rejections, and additionally provided a very detailed explanation of all rejections.
In response to the argument (Pg. 53-59), “the description of the abstract idea is at too high a level of abstraction and untethered to the recited claim language, in particular to the specific elements and to the unique arrangement of the claimed elements, thus the Examiner’s distillation of this idea into the abstract idea fails to consider the claim as a whole,” the Examiner notes that according to the PTAB decision rendered on 03/02/2020 for Appeal 20118-007694 and the PTAB decision on Request for REHEARING rendered on 05/18/2020, “First, despite reciting a first device and associated sensor, a human can nonetheless (1) “respond to the phenomenon” by sensing its characteristics, such as by merely observing the phenomenon, and (2) transmit corresponding data to a remote location by communicating that observation to another person, such as a colleague … Second, despite reciting a control server, a human, such as a colleague, could (1) receive the data corresponding to the phenomenon; (2) analyze that data entirely mentally or with pen and paper; (3) based on this analysis, produce an associated instruction or command; and (4) transmit the command to the observer either orally or in writing to affect the phenomenon … In short, given their high level of generality, the recited limitations involve both mental processes and certain methods of organizing human activity and, therefore, recite abstract ideas. First, the recited limitations involve mental processes, at least to the extent that humans can not only observe phenomena, but also think about such observed phenomena to determine an associated command to affect the phenomena, as in the above example. That is, apart from the recited “actuator,” “sensor,” “network,” “router,” “first device,” “second device,” and “control server,” the above noted functions could be performed entirely mentally or by using pen and paper and, therefore, they fall squarely within the mental processes category of the USPTO’s guidelines and, accordingly, recite an abstract idea. Second, the recited limitations recite abstract ideas because they also involve certain methods of organizing human activity, at least with respect to communicating information between people. Therefore, apart from the recited “actuator,” “sensor,” “network,” “router,” “first device,” “second device,” and “control server,” all of claim 1’s recited limitations are within the mental processes and certain methods of organizing human activity categories of the USPTO’s guidelines and, therefore, recite an abstract idea. See Guidance, 84 Fed. Reg. at 52. Notably, the recited “actuator,” “sensor,” “network,” “router,” “first device,” “second device,” and “control server” are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claim 1 as a whole. The recited additional elements, namely the recited “actuator,” “sensor,” “network,” “router,” “first device,” “second device,” and “control server,” do not integrate the exception into a practical application. See Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(b), (c)).
In response to the argument (Pg. 59), “the action clearly fails to explain WHY the different reference, such as the Beliles, Abe, DeVaul, Ansari, Noonan, Wechs, Gelvin, Rofougaran and Balgard references are analogous and as such can be combined for the obviousness rejection,” the Examiner notes that this is a repetitive argument by the applicant. The Office clearly and comprehensively provided the details numerous times as to why the references Beliles, Abe, Ansari, Noonan, Wechs, Gelvin, Rofougaran and Balgard are analogous (see PTAB decision rendered on 03/02/2020 for Appeal 20118-007694 and the PTAB decision on Request for REHEARING rendered on 05/18/2020.) The Examiner notes that reference DeVaul is analogous to Beliles and Abe as it teaches an anthropomorphic computing device which is an intelligent remote control to manage and control a variety of media devices, productivity tools, home automation devices (¶19, ¶23) such as lighting, HVAC, appliances and/or window curtains and shades of residential, business or commercial properties (¶18). The Office notes that the appellant's ostensibly irrelevant contention regarding combinability rationale is unavailing. The Examiner's rationale to combine the references pertains to enhancing the appliance monitoring and remote control system - an enhancement that uses prior art elements predictably according to their established functions - an obvious improvement. See KR, 550 U.S. 417. This has NOT been uniquely challenging or otherwise beyond the level of ordinarily skilled artisans, so there is no persuasive evidence on the record to substantiate such a contention. See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007). Flence, it is advised that the rejection must be maintained. The Office notes that the appellant's contention that it is ostensibly unclear why Beliles, Abe and DeVaul are analogous to each other is unavailing. Prior art is analogous if it is (1) from the same field of endeavor regardless of the problem addressed, or (2) reasonably pertinent to the particular problem with which the inventor is involved. In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004). The analogous art test, then, does not ask whether the prior art references are analogous to each other as appellant seems to suggest, but rather asks whether the references are analogous to the claimed subject matter. See id.; see also In re Kahn, 441 F.3d 977, 986-87 (Fed. Cir. 2006). Because Beliles, Abe and DeVaul are involved in remotely monitoring and controlling electric and electronic devices as the Examiner indicates, the references are not only in the same field of endeavor as appellant's invention, but they are also reasonably pertinent to appellant's problem in that regard. Hence, it is advised that the rejection must be maintained.
In response to the argument (Pg. 60 and 61), “the action fails to provide a proper rationale for supporting WHY the Beliles reference should be modified to include the features recited in these claims,” the Examiner notes that this is a repetitive argument by the applicant. For each individual claim(s), 3, 13, 140, 142 and 168, the Office provided a clear and detailed rationale statement for combining the references. Also, the Office provided comprehensive reasoning previously as to why the references should be modified to teach the features recited in these claims (see PTAB decision rendered on 03/02/2020 for Appeal 20118-007694 and the PTAB decision on Request for REHEARING rendered on 05/18/2020). There are NO new rejections that are being presented in this action for the first time, and all the issues that are being discussed here are already being addressed by PTAB twice (03/02/20 and 05/18/20), so the Office will not be issuing a new non-final Office Action as per the request of the applicant.
In response to the argument # 1 (Pg. 62), “the action fails to identify the two networks, and only refers to the single network cloud 110,” the Office notes that similar to applicant’s specifications which states, “a router in the building (or vehicle), connected to the one or more in-building (or in-vehicle) networks and to the external network, and may be operative to pass digital data between the in-building (or in-vehicle) and external networks”, the Beliles reference clearly teaches (in Fig. 1) a router 152 that interfaces with, and transmits data between, the locally-attached devices 153 (e.g. laptop computers, cell phones, etc.) and externally-connected devices (e.g. monitor control system 140 and backup datacenter 170). This has been explained CLEARLY and in DETAIL by the Patent Trial and Appeals Board on 03/02/2020 which states “Beliles discloses a computer network 100, an internal network within the building ... and Beliles at least suggests an external network such as the Internet and the World Wide Web.” The Office advices that the applicant should refer to the PTAB decision rendered on 03/02/2020 for more details (Pg. 34-36).
In response to the argument # 2 (Pg. 63), “the stated rationale amounts to nothing more than a conclusory statement and fails to provide a satisfactory explanation for the motivation finding,” the Office notes that this argument is well responded by the PTAB decisions on 03/02/2020 (Pg. 35-36) and 05/18/2020 (Pg. 18-22).
In response to the argument # 3 (Pg. 64), “the Belies reference does not disclose any home network or any remote home network rendering the rationale moot,” the Office notes that the Patent Trial and Appeals Board decision on 03/02/2020 states Beliles teaches local network and external network. For details, the Office advices that the applicant should refer to the PTAB decisions rendered on 03/02/2020 (Pg. 34-36) and 05/18/2020 (Pg. 17-22).
In response to the argument # 4 (Pg. 65), “there is no need for such modification, since the Beliles reference could not benefit from that advantage and is not in need of that advantage,” the Office notes that this argument is well responded by the PTAB decisions on 03/02/2020 (Pg. 35-36) and 05/18/2020 (Pg. 17-22). For a detailed discussion, the Office advices that the applicant should refer to the PTAB decisions rendered on 03/02/2020 and 05/18/2020.
In response to the argument # 5 (Pg. 66), “these paragraphs expressly refer to a case where the sensors are in different house / location from the house that include the actuators. In contrast, the claim and the Beliles reference explicitly recite a SINGLE building / vehicle, hence embedding this embodiment clearly changes the principle of operation of the Beliles reference and substantially changes the claim,” the Office notes that this argument is well responded by the PTAB decisions on 03/02/2020 (Pg. 35-36) and 05/18/2020 (Pg. 17-22). For a detailed discussion, the Office advices that the applicant should refer to the PTAB decisions rendered on 03/02/2020 and 05/18/2020. The PTAB decision noted specifically that “… sensors and actuators in different buildings as Appellant indicates is of no consequence here, for Abe was cited for a limited purpose, namely merely for teaching the recited external control server—not for teaching the sensors disposed in the building.”
In response to the argument # 6 (Pg. 67), “the Action does not provide any rationale for modifying the Beliles reference to incorporate this feature … the stated rationale fails to provide an apparent reason explaining why a person having ordinary skill in the art would have been led to include any producing of actuator commands that are based on voice processing,” the Office notes that DeVaul reference was cited for a limited purpose as noted in the rationale for combination of references, namely to enhance the system and method of Beliles in view of Abe for greater processing power and storage such that the remote server of DeVaul is able to determine the intended meaning of the voice command with greater accuracy and in a shorter period of time (¶84).
In response to the argument # 7 (Pg. 68), “the Action does not provide any rationale for modifying the Beliles reference to incorporate this feature … stated motivation has no relevance to any wireless in general, and WLN in particular,” the Office notes that DeVaul reference was cited for a limited purpose as noted in the rationale for combination of references, namely to enhance the system and method of Beliles in view of Abe for greater processing power and storage such that the remote server of DeVaul is able to determine the intended meaning of the voice command with greater accuracy and in a shorter period of time (¶84). The Beliles reference teaches the first network (i.e. an in-building or in-vehicle network) and the DeVaul reference is being used to elaborate further on it by citing an example of such wireless network, i.e. Wireless Local Area Network (WLAN).
In response to the argument # 8 (Pg. 69), “rationale at best explains why multiple microphones are better than a single one, but does NOT provide a motivation for using a microphone to start with … the Beliles reference focuses on events that are dangerous to humans, such as fire or flood, and thus modifying it to sense human voice clearly changes its principle of operation,” the Office notes that DeVaul reference was cited for a limited purpose as noted in the rationale for combination of references, namely to enhance the system and method of Beliles in view of Abe for greater processing power and storage such that the remote server of DeVaul is able to determine the intended meaning of the voice command with greater accuracy and in a shorter period of time (¶84).
In response to the argument # 9 (Pg. 70), “the action clearly fails to explain WHY the Beliles reference should be modified to include ANY voice processing, regardless which device is actually performing this functionality,” the Office notes that DeVaul reference was cited for a limited purpose as noted in the rationale for combination of references, namely to enhance the system and method of Beliles in view of Abe for greater processing power and storage such that the remote server of DeVaul is able to determine the intended meaning of the voice command with greater accuracy and in a shorter period of time (¶84).
In response to the argument # 10 (Pg. 71), “there is no showing of two interfaces or connections between same two devices,” the Office notes that Beliles clearly discloses (¶7, ¶31 and Fig. 2) implementing network resiliency using a plurality of network interfaces connected to/from network. Beliles teaches network device comprising a plurality of network interfaces 210 connected to/from network and providing multiple data paths. Further, DeVaul also discloses (¶35, ¶55) that the network 108 can be a public or private network, and can be a combination of one or more networks communicating using packet-switching and circuit switching technologies (i.e. multiple data paths). For details, see PTAB decision 05/18/2020 (Pg. 28).
In response to the argument # 11 (Pg. 74), “no redundancy or multiple data paths are disclosed by the DeVaul reference,” the Office notes that Beliles clearly discloses (¶7, ¶31 and Fig. 2) implementing network resiliency using a plurality of network interfaces connected to/from network. Beliles teaches network device comprising a plurality of network interfaces 210 connected to/from network and providing multiple data paths. Further, DeVaul also discloses (¶35, ¶55) that the network 108 can be a public or private network, and can be a combination of one or more networks communicating using packet-switching and circuit switching technologies (i.e. multiple data paths). For details, see PTAB decision 05/18/2020 (Pg. 28).
In response to the argument # 12 (Pg. 74), “the action fails to provide a rationale why the Beliles reference should be modified accordingly,” the Office notes that the rationale to combine references is clearly stated and it is distinctive from claim 1. Here, the DeVaul reference improves communications by building resiliency and fault-tolerance capabilities in the network connections (¶55).
In response to the argument # 13 (Pg. 75), “the action fails to provide a rationale why the Beliles reference should be modified accordingly,” the Office notes that this argument is well responded by the PTAB decision on 03/02/2020 (Pg. 38-39).
In response to the argument # 14 (Pg. 76), “this cited passage … fails to disclose any of the other limitations of the claim,” the Office notes that the PTAB agreed with the Examiner’s rejection of this claim, and this argument is well responded by the PTAB decisions on 03/02/2020 (Pg. 38-39) and 05/18/2020 (Pg. 22-24).
In response to the argument # 15 (Pg. 76), “the action fails to identify the two networks,” the Office notes that this is the same argument as argument #1, which has been explained CLEARLY and in DETAIL by the Patent Trial and Appeals Board on 03/02/2020 which supports Examiner’s interpretation of Beliles reference and states “Beliles discloses a computer network 100, an internal network within the building ... and Beliles at least suggests an external network such as the Internet and the World Wide Web.” The Office advices that the applicant should refer to the PTAB decision rendered on 03/02/2020 for more details (Pg. 34-36).
In response to the argument # 16 (Pg. 79), “there is no showing of two interfaces or connections between same two devices,” the Office notes that this is the same argument as argument #10, and the Beliles clearly discloses (¶7, ¶31 and Fig. 2) implementing network resiliency using a plurality of network interfaces connected to/from network. Beliles teaches network device comprising a plurality of network interfaces 210 connected to/from network and providing multiple data paths. Further, DeVaul also discloses (¶35, ¶55) that the network 108 can be a public or private network, and can be a combination of one or more networks communicating using packet-switching and circuit switching technologies (i.e. multiple data paths). For details, see PTAB decision 05/18/2020 (Pg. 28).
In response to the argument # 17 (Pg. 80), “the stated rationale amounts to nothing more than a conclusory statement, and fails to provide a satisfactory explanation for the motivation finding that includes an express and rational connection with the evidence presented,” the Office notes that this is the same argument as argument #2, and is well responded by the PTAB decisions on 03/02/2020 (Pg. 35-36) and 05/18/2020 (Pg. 18-22).
In response to the argument # 18 (Pg. 81), “the Belies reference does not disclose any home network or any remote home network rendering the rationale moot,” the Office notes that this is the same argument as argument #3, and is well responded by the PTAB decisions on 03/02/2020 (Pg. 34-36) and 05/18/2020 (Pg. 17-22).
In response to the argument # 19 (Pg. 82), “there is no need for such modification, since the Beliles reference could not benefit from that advantage and is not in need of that advantage,” the Office notes that this is the same argument as argument #4, and is well responded by the PTAB decisions on 03/02/2020 (Pg. 35-36) and 05/18/2020 (Pg. 17-22). For a detailed discussion, the Office advices that the applicant should refer to the PTAB decisions rendered on 03/02/2020 and 05/18/2020.
In response to the argument # 20 (Pg. 83), “these paragraphs expressly refer to a case where the sensors are in different house / location from the house that include the actuators. In contrast, the claim and the Beliles reference explicitly recite a SINGLE building / vehicle, hence embedding this embodiment clearly changes the principle of operation of the Beliles reference and substantially changes the claim,” the Office notes that this is the same argument as argument #5, and this is well responded by the PTAB decisions on 03/02/2020 (Pg. 35-36) and 05/18/2020 (Pg. 17-22). For a detailed discussion, the Office advices that the applicant should refer to the PTAB decisions rendered on 03/02/2020 and 05/18/2020. The PTAB decision noted specifically that “… sensors and actuators in different buildings as Appellant indicates is of no consequence here, for Abe was cited for a limited purpose, namely merely for teaching the recited external control server—not for teaching the sensors disposed in the building.”
In response to the argument # 21 (Pg. 84), “the action fails to provide a rationale why the Beliles reference should be modified,” the Office notes that the PTAB twice agreed with the Examiner’s rejection of the claim 140 and found that the action provides a perfectly reasonable rationale, and this argument is well responded by the PTAB decision on 05/18/2020 (Pg. 29-31).
In response to the argument # 22 (Pg. 84), “the action itself only cites that the analysis in only on the basis on the sensor information, and is silent regarding any basis of any other inputs in general,” the Office notes that the PTAB twice agreed with the Examiner’s rejection of the claim 140 and that the Abe’s figures 2 and 13 suggests the recited limitations, and this argument is well responded by the PTAB decision on 05/18/2020 (Pg. 29-31). Further, the step S305 of Fig. 13 explains control command determination which includes analysis of the sensor information input to figure out the open/close, presence/absence or brightness/darkness (as described in detail in Fig. 14).
In response to the argument # 23 (Pg. 85), “the cited passage … not relevant to any transmitted actuator commands as recited in the claim,” the Office notes that the PTAB twice agreed with the Examiner’s rejection of the claim 140 and found the passage relevant, and this argument is well responded by the PTAB decision on 05/18/2020 (Pg. 29-31).
In response to the argument # 24 (Pg. 85), “the action fails to provide a rationale why the Beliles reference should be modified accordingly, and the rationale stated in claim 1 is clearly nor relevant to this recited feature,” the Office notes that the PTAB twice agreed with the Examiner’s rejection of the claim 168 and found that the Beliles and Abe references can be modified accordingly to provide this functionality as the Examiner proposes. In short, the Examiner’s proposed enhancement uses prior art elements predictably according to their established functions—an obvious improvement. KSR, 550 U.S. at 417. For details on the rationale of combining Beliles and Abe, the Office refers to the PTAB decision on 05/18/2020 (Pg. 17-22).
In response to the argument # 25 (Pg. 86), “the cited paragraphs fails to disclose any cellular telephone network or any cellular interface as recited in the claim,” the Office notes that the PTAB twice agreed with the Examiner’s rejection of the claim 201 and finds that the primary reference Beliles teaches cellular devices (¶45) connecting to the wireless networks (¶27).
In response to the argument # 26 (Pg. 86), “the cited paragraphs fails to disclose any cellular telephone network or any cellular interface as recited in the claim,” the Office notes that the PTAB twice agreed with the Examiner’s rejection of the claim 201 and finds that the primary reference Beliles teaches cellular devices (¶45) connecting to the wireless networks (¶27).

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. A. K./
Examiner, Art Unit 2456

/RICHARD G KEEHN/Primary Examiner, Art Unit 2456